Per Curiam :
We have given the evidence in this case a careful examination and consideration. The main contention is that of fraud in the transaction.
This opened a wide door to the admission of evidence.
There certainly was evidence tending to show the conveyance by Smith to Hofius was made and accepted with intent to defraud McNabb; and there is also sufficient evidence to submit to the jury that He Wolf was not a bona fide purchaser for value without notice. The evidence was fairly submitted, and we see no sufficient reason for disturbing the judgment.
Judgment affirmed.